 

Exhibit 10q.

 

CHANGE-IN-CONTROL AGREEMENT

 

Date

 

PERSONAL AND CONFIDENTIAL

 

«First_Name» «Last_Name»

«Job_Title»

«Company»

 

Dear «First_Name»: :

 

Bristol-Myers Squibb Company (the “Company”) considers it essential to the best
interests of its stockholders to foster the continued employment of key
management personnel. Our Board of Directors (the “Board”) recognizes that the
possibility of a change in ownership or control of the Company may result in the
departure or distraction of key personnel to the detriment of the Company and
our stockholders. Therefore, the Board has determined to enter into this
agreement with you (i) to encourage and reinforce your attention and dedication
to your assigned duties without distraction in the face of the disruptive
circumstances that can arise from a possible change in control of the Company,
(ii) to enhance our ability to retain you in those circumstances, and (iii) to
provide you with fair and reasonable protection from the risks of a change in
ownership and control so that you will be in a position to help the Company
complete a transaction that would be beneficial to stockholders. Accordingly,
you and the Company agree as follows:

 

1. Term of Agreement and Protected Period.

 

(a) Term of Agreement. This Agreement shall be effective as of January 1, 2005
and shall continue in effect through December 31, 2005, and commencing on
January 1, 2006, and each January 1 thereafter, this Agreement shall be
automatically extended for one additional year unless, not later than December 1
of the year preceding the renewal date, either party to this Agreement has given
notice to the other that the Agreement shall not be extended under this Section
1(a); provided, however, that if a Change in Control or Potential Change in
Control (as defined below) have occurred during the term of this Agreement, this
Agreement shall continue in effect until the later of 36 months beyond the month
in which the latest Change in Control occurred or the next December 31 that is
at least 18 months after the latest occurrence of a Potential Change in Control.
The foregoing notwithstanding, this Agreement shall terminate upon your
attaining your Retirement Date.

 

(b) Protected Period. The “Protected Period” is the period from the time of
occurrence of a Change in Control until the end of the 36th month after the
Change in Control, except that the introductory text to Section 4 provides that
certain events occurring before a Change in Control shall be deemed to have
occurred during the Protected Period.

 

2. Change in Control and Potential Change in Control.

 

(a) A “Change in Control” shall be deemed to have occurred if, during the term
of this Agreement, on the earliest to occur of the following dates:

 

(i) The date any Person (as defined in Section 13(d)(3) of the Securities and
Exchange Act) shall have become the direct or indirect beneficial owner of
twenty percent (20%) or more of the then outstanding common shares of the
Company;

 



--------------------------------------------------------------------------------

(ii) The date of consummation of a merger or consolidation of the Company with
any other corporation other than (i) a merger or consolidation which would
result in the voting securities of the company outstanding immediately prior
thereto continuing to represent at least 75% of the combined voting power of the
voting securities of the Company or the surviving entity outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company in which no Person acquires more
than 50% of the combined voting power of the Company’s then outstanding
securities;

 

(iii) The date the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets;

 

(iv) The date there shall have been a change in a majority of the Board of
Directors of the Company within a two- (2) year period unless the nomination for
election by the Company’s stockholders of each new director was approved by the
vote of two-thirds of the directors then still in office who were in office at
the beginning of the two (2) year period [or were previously so approved].

 

The foregoing notwithstanding, a Change in Control shall not include any event,
circumstance or transaction resulting from the actions of any entity or group
which is affiliated with you, unless the event, circumstance or transaction is
within six months following a Potential Change in Control which resulted from
the action of an entity or group not affiliated with you. The term “Person” has
the meaning given in Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof; however, a Person shall not include (i) the
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

(b) A “Potential Change in Control” shall be deemed to have occurred if, during
the term of this Agreement:

 

(i) The Company enters into a written agreement, the consummation of which would
result in a Change in Control; or

 

(ii) The Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or

 

(iii) Any Person who is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 10% or more of the combined voting
power of the Company’s then outstanding securities (except, if the Beneficial
Owner is an institutional investor eligible to file a Schedule 13G in respect of
the Company under Rule 13d-1(b), this threshold shall be 15%), thereafter
increases such Person’s beneficial ownership of such securities by 5% or more;
or

 

(iv) The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

3. Employee Covenants.

 

You agree that, subject to the terms and conditions of this Agreement, in the
event of a Potential Change in Control, you will remain in the employ of the
Company or a subsidiary until the date that is six months after the earliest
Potential Change in Control, except your commitment will end upon (i) the
occurrence of a Change in Control, (ii) your Termination by reason of death ,
(iii) your Termination by the Company for any reason, or (iv) any other
Termination under which you become entitled to severance and benefits under
Section 4(b) of this

 

2



--------------------------------------------------------------------------------

Agreement. A “Termination” means an event by which your employment relationship
with the Company and all subsidiaries has ended.

 

4. Termination and Resulting Compensation and Benefits. The Agreement provides
no compensation or benefits in connection with Terminations which occur at times
other than during the Protected Period, except that, if you are Terminated prior
to a Change in Control by the Company without Cause at the direction of a Person
who has entered into an agreement with the Company the consummation of which
will constitute a Change in Control, or if you Terminate with Good Reason prior
to a Change in Control (determined by treating a Potential Change in Control as
a Change in Control in applying the definition of Good Reason) if the
circumstance or event which constitutes Good Reason occurs at the direction of
such Person, then your Termination shall be deemed to have been during the
Protected Period and following a Change in Control and shall qualify for the
compensation and benefits specified in Section 4(b).

 

(a) Termination by the Company for Cause, by You Without Good Reason, or by
Reason of Death, and Failure to Perform Duties Due to Disability. If during the
Protected Period you are Terminated by the Company for Cause, you voluntarily
Terminate without Good Reason, Termination occurs due to your death, or you fail
to perform your duties with the Company as a result of Disability, the Company
will have no obligation to pay any compensation or benefits to you under this
Agreement, but the following obligations will apply:

 

(i) In the case of failure to perform your duties due to Disability, you will be
compensated on terms at least as favorable as those of the Company’s short-term
and long-term disability plans as in effect immediately prior to the Change in
Control;

 

(ii) For any such Termination, you will be paid your salary through the Date of
Termination plus all other compensation and benefits payable through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by the Company during such period. If any annual
incentive compensation was potentially earnable by you by performance in a year
that has been completed, and such year was completed at the date the Termination
but the annual incentive compensation was not yet determined or not yet paid,
the Company will determine the amount payable in good faith and with no exercise
of negative discretion except as is consistent with the exercise of such
negative discretion for other executives of the Company who have not Terminated
(taking into account practice in prior years in determining such annual
incentive awards); provided, however, that this sentence will not apply in the
case of a Termination by the Company for Cause.

 

(iii) You will receive other compensation and benefits accrued and owing but not
yet paid at the Date of Termination and any compensation and benefits as may be
provided under the Company’s retirement, insurance and other compensation or
benefit plans, programs and arrangements on terms at least as favorable as those
in effect immediately prior to the Change in Control.

 

(b) Terminations Triggering Severance Compensation and Benefits. In lieu of any
other severance compensation or benefits to which you may otherwise be entitled
under any plan, program, policy or arrangement of the Company or any subsidiary,
entitlement to which you hereby expressly waive, the Company will pay you the
payments described in this Section 4(b) (the “Severance Payments”) upon
Termination during the Protected Period and during the term of this Agreement,
unless such termination is (i) by the Company for Cause, (ii) by reason of
death, or (iii) by you without Good Reason. The compensation and benefits
provided under this Section 4(b) are as follows:

 

(i) The Company will pay you the amounts specified in Section 4(a)(ii).

 

(ii) In lieu of any further salary payments to you and in lieu of any severance
benefit otherwise payable to you, the Company will pay you a lump sum severance
payment, in cash, equal to three or, if less, the number of years, including

 

3



--------------------------------------------------------------------------------

fractions, from your Date of Termination until you reach your Retirement Date,
times the sum of (i) the higher of your annual base salary in effect immediately
prior to the occurrence of the event or circumstance upon which the Notice of
Termination is based or your annual base salary in effect immediately prior to
the Change in Control, and (ii) the aggregate amount of your target annual bonus
opportunity for the year in which the Notice of Termination was given under the
annual incentive plan applicable to you as in effect immediately prior to the
occurrence of the event or circumstances giving rise to the Notice of
Termination or, if greater, your target annual bonus under the applicable plan
for the preceding year.

 

(iii) The Company will pay to you a lump sum amount, in cash, equal to the sum
of (A) any incentive compensation which has been earned, allocated or awarded by
you or to you for a completed calendar year or other measuring period preceding
the Date of Termination but has not yet been paid (this shall not result,
however, in duplication of payments under Section 4(b)(i) and 4(a)(ii), with any
further service requirement for the vesting of such compensation deemed met as
of the Date of Termination, and (B), in the case of any incentive award
contingent upon performance (i.e., a contingency other than continued service),
an amount equal to the pro rata portion of each authorized award or award
opportunity for any performance measurement period that was in effect at the
Date of Termination, calculated as to each such award assuming that any
performance goal or measurement will have been achieved (for the entire
performance period) at a level which is the greater of the target level or the
level of achievement that, for the accounting period including the date of the
Notice of Termination, was deemed to be probable or expected for purposes of
accruing accounting expense in connection with like awards under such plan;
provided, however, any additional forfeiture conditions in the nature of a
“clawback” contained in any plan or award agreement shall continue to apply to
any payment under clause (A) or (B), and shall be deemed your covenants to be
performed following termination. For purposes of clause (B), the pro rata
portion shall be determined based on the proportion of the performance period
elapsed from the beginning of such period until the Date of Termination, and any
service, vesting or other non-performance requirement relating to such an award,
including a service period that would have extended after the performance
period, will be deemed met; provided, however, that the payment authorized by
Section 4(b)(iii)(B) will be limited if the terms of any award or other
agreement specifically limit the payment under this agreement (referring clearly
to this agreement or a predecessor change in control agreement).

 

(iv) In the case of restricted stock, restricted stock units, options, stock
appreciation rights (“SARs”) and other equity awards, other than
performance-based awards governed by Section 4(b)(iii) above, such awards shall
be deemed fully vested and non-forfeitable (to the extent not previously vested
and non-forfeitable) and restrictions on such awards shall automatically lapse
as of the Date of Termination, and options and SARs and other exercisable awards
will be immediately exercisable in full at that date; provided, however, that
(A) the enhanced rights and benefits specified in this Section 4(b)(iv) will be
limited if and to the extent that the terms of any award or other agreement
specifically limit such enhanced rights and benefits under this agreement
(referring clearly to this agreement or a predecessor change-in-control
agreement), (B), if minimum vesting requirements applicable to any award under
the 2002 Stock Incentive Plan or other Company plan do not permit such
accelerated vesting, the Company will make a cash payment to you equal to the
fair market value (net of any exercise price) of such award at the Date of
Termination, whereupon such award will be canceled; (C) any additional
forfeiture conditions in the nature of a “clawback” contained in any plan or
award agreement shall continue to apply, and shall apply to any payment under
clause (B), and shall be deemed your covenants to be performed following
termination; and (D) the acceleration of options and SARs provided for hereunder
is subject to the limitations specified in Section 4(c).

 

(v) In addition to the retirement benefits to which you are entitled under the
Bristol-Myers Squibb Company Retirement Income Plan (the “Retirement Plan”)

 

4



--------------------------------------------------------------------------------

and the Bristol-Myers Squibb Company Benefit Equalization Plan relating to the
Retirement Plan (the “BEP”), or any successor plans thereto, the Company will
pay you an additional amount (the “Additional Amount”) equal to the excess of

 

  (x) the retirement pension (determined as a straight life annuity commencing
at Retirement Date) which you would have accrued under the terms of the
Retirement Plan and BEP (without regard to any amendment to the Retirement Plan
or BEP made subsequent to a Change in Control which is adverse to you),
determined as if you (A) were fully vested thereunder, and (B) had accumulated
(after the Date of Termination) 36 additional months of age and service credit
thereunder at your highest annual rate of compensation during the 12 months
immediately preceding the Date of Termination (but in no event will you be
deemed to have accumulated additional service credit in excess of the maximums
taken into account under the Retirement Plan and BEP) (the “Additional
Age/Service Credit”)

 

over

 

  (y) the vested retirement pension (determined as a straight life annuity
commencing at your Retirement Date) which you had then accrued pursuant to the
respective provisions of the Retirement Plan and BEP (the BEP portion of such
retirement pension being the “Base BEP Benefit”).

 

Such Additional Amount together with the Base BEP Benefit, if paid as an
annuity, will be paid at such time or times as the relevant benefits are payable
to you under the Retirement Plan and BEP, (or any successor plans thereto) but,
in determining the time of payment, assuming your age and service include the
Additional Age/Service Credit, and if paid as a cash lump sum, the actuarial
equivalent of such annuity will be paid. Subject to Section 4(d), if you have
not elected to receive payments hereunder in the form of an annuity (such
election to conform to requirements under the BEP) or if the transaction
constituting the Change in Control has not been approved by the Board prior to
the consummation thereof, the payments under this Section 4(b)(v) will be in a
cash lump sum; otherwise, payments under this Section 4(b)(v) will be in an
annuity (in the form provided under the BEP). If you have not attained age 55
with ten years of service credit as of the Date of Termination (after taking
into account the Additional Age/Service Credit), you will nevertheless receive
the payments under this Section 4(b)(v) at the same times as though you had
attained age 55 with ten years of service credit as of the Date of Termination
(notwithstanding any provision of the BEP to the contrary), and without
actuarial reduction to reflect the fact that you have not attained age 55 with
ten years of service as of the Date of Termination. For purposes of this Section
4(b)(v), “actuarial equivalent” will be determined using the same methods and
assumptions utilized under the Retirement Plan immediately prior to the Date of
Termination.

 

(vi) For a 36-month period after the Date of Termination, the Company will
arrange to provide you with life and health (including medical and dental)
insurance benefits and perquisites substantially similar to those which you are
receiving immediately prior to the Notice of Termination (without giving effect
to any reduction in such benefits subsequent to a Change in Control). Benefits
and perquisites otherwise receivable by you pursuant to this Section 4(b)(vi)
will be reduced to the extent comparable benefits are actually received by or
made available to you without greater cost to you than as provided by the
Company during the 36-month period following your termination of employment (and
any such benefits actually received by you will be reported to the Company by
you).

 

(vii) Following the 36-month period described in Section 4(b)(vi), you will be
immediately eligible to participate (although you may elect to defer
commencement of such participation to such later date as you will determine) in
the Company’s retiree medical and dental plans, whether or not you have
satisfied any age and service

 

5



--------------------------------------------------------------------------------

requirements then applicable. For purposes of determining the level of your
participation thereunder, you will be deemed to have accumulated 36 months of
additional age and service credit; it being understood that if your age and
service credit (as augmented hereunder) do not satisfy the minimum requirements
for eligibility, you will be eligible to participate at the level requiring the
maximum contribution requirement by an eligible retiree.

 

(viii) In addition to the vested amounts, if any, to which you are entitled
under the Savings Plan as of the Date of Termination, the Company will pay you a
lump sum amount equal to the value of the unvested portion, if any, of the
employer matching contributions credited to you under the Savings Plan (to the
extent such unvested portion is forfeited as a result of your Termination).

 

(ix) The Company will provide you with (including reimbursements to you for)
reasonable outplacement services consistent with past practices of the Company
prior to the Change in Control.

 

(c) Excise Tax, Gross-Up and Related Provisions . In the event you become
entitled to any amounts payable in connection with a Change in Control (whether
or not such amounts are payable pursuant to this Agreement) (the “CiC
Payments”), if any of such CiC Payments are subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar federal, state or
local tax that may hereafter be imposed), the Company shall pay to you at the
time specified in Section 4(d) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount retained by you, after deduction of any
Excise Tax on the Total Payments (as hereinafter defined) and any federal, state
and local income tax (taking into account the loss of itemized deductions) and
employment tax and Excise Tax upon the payment provided for by this Section
4(c), shall be equal to present value of the Total Payments. If any portion of
the Total Payments would be subject to the imposition of the Excise Tax, and if
a reduction of any compensation or benefit under Section 4(b) by an amount not
exceeding 10% of the Safe Harbor Amount would avoid the imposition of the Excise
Tax on you, payments and benefits payable pursuant to Section 4(b) of this
Agreement shall be reduced to the extent necessary (but not more than 10% of the
Safe Harbor Amount and only to the extent necessary) to result in no imposition
of the Excise Tax on you. This cut-back provision shall apply to amounts and
benefits payable hereunder which are designated in writing by you prior to the
applicable payment date or, if no designation has been made, to payments and
benefits hereunder as determined by the Company so as to minimize the amount of
your compensation that is reduced (i.e., the payments that to the greatest
extent are parachute payments shall be reduced to the extent authorized
hereunder). “Safe Harbor Amount” shall mean one dollar less than 300% of the
“base amount” as determined in accordance with Section 280G(b)(3) of the Code.

 

For purposes of determining whether any of the CiC Payments will be subject to
the Excise Tax and the amount of such Excise Tax:

 

(i) The Severance Payments and any other payments or benefits received or to be
received by you in connection with a Change in Control or your termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person)
(which together constitute the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of
nationally-recognized tax counsel selected by the Company’s independent auditors
and reasonably acceptable to you (the “Tax Counsel”), such payments or benefits
(in whole or in part) do not constitute parachute payments, or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the base amount within the meaning of Section 280G(b)(3) of the
Code, or are otherwise not subject to the Excise Tax;

 

6



--------------------------------------------------------------------------------

(ii) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments and (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 4(c)(i) above), provided,
however, that no payment or benefit shall be treated as subject to the Excise
Tax or as a parachute payment if you have effectively waived in writing, prior
to the Date of Termination, your right to receive such payment or benefit; and

 

(iii) The value of any non-cash benefits or any deferred payments or benefit
shall be determined by the Tax Counsel in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation (taking into account the loss of itemized deductions) in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of your residence on the Date of Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of your
Termination, you shall repay to the Company, within ten days after the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by you to the extent that such
repayment results in a reduction in Excise Tax and/or federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of your employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional gross-up payment in respect of
such excess within ten days after the time that the amount of such excess is
finally determined. In the event that the subsequent determinations as to the
Excise Tax affect the calculations relating to the cut-back provisions, such
amounts will be recalculated and the provisions of this Section 4(c) applied
based on the revised calculations, with interest applied to any payments by
either party at the rate provided in Section 1274(b)(2)(B) of the Code.

 

(d) Time of Payment. The payments provided for in Sections 4(b)(i), (ii), (iii),
(iv) and (viii) and Section 4(c) shall be made not later than the fifth day
following the Date of Termination; provided, however, that if the amount of such
payments cannot be finally determined on or before such day, the Company shall
pay to you on such day an estimate, as determined in good faith by the Company,
of the minimum amount of such payments and shall pay the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined but in no event
later than the thirtieth day after the Date of Termination. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, you shall be obligated to repay such excess amount on the
fifth business day after demand by the Company, together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code. At the time that payments
are made under this Section, the Company will provide you with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including any opinions or other advice the
Company received from Tax Counsel, outside counsel, auditors or consultants. The
foregoing and other provisions of the Agreement notwithstanding, if any right to
payment or other benefit hereunder would be deemed, under then applicable U.S.
federal income tax laws and regulations, to be constructively received by you
(and thus subject to income taxation) prior to the date such payment or benefit
is payable hereunder, then (i) the distribution terms and your other rights to
such payment or benefit shall be automatically modified to conform to the tax
law requirements to ensure that you do not have such constructive receipt and,
(ii), if no possible modification under clause (i) could preclude your
constructive receipt of such payment or benefit, the payment or benefit will be
paid as promptly as practicable on or after the date it would be deemed to have
been constructively received by you.

 

7



--------------------------------------------------------------------------------

(e) Notice. During the Protected Period, any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto.

 

(f) Certain Definitions. Except as otherwise indicated in this Agreement, all
definitions in this Section 4(f) shall be applicable during the Protected Period
only.

 

(i) Cause “Cause” for termination by the Company of your employment, during the
Protected Period, shall mean (A) the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by you) for a period of at least 30 consecutive days after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, (B) the willful engaging by you in
conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise, or (C) you are convicted of, or have
entered a plea of nolo contendere to, a felony. For purposes of clauses (A) and
(B) of this definition, no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your act, or failure to act, was in the best
interest of the Company. The foregoing notwithstanding, you will not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of the resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board) finding that, in the
good faith opinion of the Board, you were guilty of conduct set forth above in
this Section 3(f)(ii) and specifying the particulars thereof in detail.

 

(ii) Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination which, in the case of a Termination by the Company
(other than a Termination for Cause), shall not be less than 30 days from the
date such Notice of Termination is given and, in the case of a Termination by
you, shall not be less than 15 nor more than 60 days from the date such Notice
of Termination is given.

 

(iii) Disability. “Disability” shall have the meaning stated in the Company’s
short- and long-term disability plans as in effect immediately prior to a Change
in Control.

 

(iv) Good Reason. “Good Reason” for Termination of your employment will mean the
occurrence, without your express written consent, of any one of the following
unless, in the case of paragraph (A), (E), (F), (G), or (H) below, such
circumstances are fully corrected prior to the Date of Termination:

 

(A) the assignment to you of any duties inconsistent with your status as an
officer of the Company or a substantial adverse alteration in the nature or
status of your responsibilities from those in effect immediately prior to the
Change in Control;

 

(B) a reduction by the Company in your annual base salary or target annual
incentive bonuses in effect immediately prior to the Change in Control or as the
same may be increased from time to time;

 

(C) the relocation of the principal place of your employment to a location more
than 50 miles from the location of such place of employment on the date of this
Agreement; except for required travel on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control or, if you have consented to such a relocation, the failure by
the Company to provide you with all of the benefits of the Company’s relocation
policy as in operation immediately prior to a Change in Control;

 

8



--------------------------------------------------------------------------------

(D) the failure by the Company to pay to you any portion of your compensation or
to pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Company within seven days of the date such
compensation is due;

 

(E) the failure by the Company to continue in effect any compensation or benefit
plan which is material to your compensation and in which you participated
immediately prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the Change in Control;

 

(F) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s pension
(including, without limitation, the Company’s Retirement Plan, BEP and the
Company’s Savings and Investment Program, including the Company’s Benefit
Equalization Plan for the Savings and Investment Program), life insurance,
medical, health and accident, or disability plans in which you were
participating at the time of the Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive you of any material fringe benefit enjoyed by you at the
time of the Change in Control, or the failure by the Company to provide you with
the number of paid vacation days to which you are entitled on the basis of years
of service with the Company in accordance with the Company’s normal vacation
policy in effect at the time of the Change in Control; or

 

(G) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

 

(H) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 4(f)(iv)
hereof (and, if applicable, the requirements of Section 4(f)(ii) hereof), which
purported termination shall not be effective for purposes of this Agreement.

 

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any act or failure to act constituting Good Reason hereunder.
Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason hereunder shall cease to be an event constituting Good
Reason if Notice of Termination is not timely provided to the Company by you
within 120 days of the date that you first become aware (or reasonably should
have become aware) of the occurrence of such event.

 

(iv) Notice of Termination. “Notice of Termination” shall mean notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

 

(v) Retirement Date. “Retirement Date” shall mean the later of (i) the
Executive’s normal retirement date under the Retirement Plan and (ii) such other
date for retirement by the Executive which has been approved by the Board with
the consent of the Executive.

 

9



--------------------------------------------------------------------------------

(g) Dispute Concerning Termination. If within 15 days after any Notice of
Termination is given, or, if later, prior to the Date of Termination stated in
such Notice, the party receiving such Notice notifies the other party that a
dispute exists concerning the Termination, the Date of Termination shall be the
date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of a court of
competent jurisdiction (which is no longer appealable); provided however, that
the Date of Termination shall be extended by a notice of dispute only if such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. In case of such a dispute,
the Company shall continue to pay you the full compensation in effect when the
Notice giving rise to the dispute was given (including salary) or, if greater,
the full compensation in effect immediately prior to the Change in Control, and
continue you as a participant, on a basis at least as favorable to you as in
effect immediately prior to the Change in Control, in all compensation, benefit
and insurance plans in which you were participating when such Notice was given,
until the dispute is finally resolved. Amounts paid under this Section 4(g) are
in addition to all other amounts due under this Agreement but without
duplication under Section 4(a) or 4(b)(i) hereof, and shall not be offset
against or reduce any other amounts due under this Agreement.

 

5. Mitigation. Except as provided in Section 4(b)(vi) hereof, you shall not be
required to mitigate the amount of payments or benefits provided for under this
Agreement by seeking other employment or otherwise, nor shall the amount of
payment or benefit provided for under this Agreement be reduced by any
compensation earned by you as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Company, or otherwise.

 

6. Noncompetition and Related Covenants. In consideration for the payments and
benefits provided by the Company under this Agreement, you shall execute,
concurrent with the execution of this Agreement, a noncompetition agreement with
the Company in the form attached to this Agreement as Exhibit A, which agreement
provides that, for a one-year period following your termination of employment
with the Company or any of its subsidiaries or affiliates, you will not engage
in any competitive activity with the Company or any of its subsidiaries or
affiliates. In addition, if you receive any payment or benefit pursuant to
Section 4(b)(iv), the forfeiture conditions in the nature of a “clawback”
applicable to the award or the related payment or benefit shall become covenants
to be performed following termination. A portion of the payments and benefits
under Section 4(b) shall be deemed compensation for your performance of the
covenants referred to in this Section 6.

 

7. Costs of Proceedings. The Company shall pay all costs and expenses, including
all reasonable attorneys’ fees and disbursements, of the Company and, at least
monthly, you in connection with any legal proceedings, whether or not instituted
by the Company or you, relating to the interpretation or enforcement of any
provision of this Agreement; provided that if you instituted the proceeding and
a finding (no longer subject to appeal) is entered that you instituted the
proceeding in bad faith, you shall pay all of your costs and expenses, including
attorneys’ fees and disbursements and reimburse the Company for any and all
attorneys’ fees and disbursements the Company had paid on your behalf. The
Company shall pay prejudgment interest on any money judgment obtained by you as
a result of such proceeding, calculated at the prime rate of The Chase Manhattan
Bank as in effect from time to time from the date that payment should have been
made to you under this Agreement.

 

8. Miscellaneous.

 

(a) Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

10



--------------------------------------------------------------------------------

(b) Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of your death, all amounts otherwise payable to you hereunder shall,
unless otherwise provided herein, be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

 

(c) Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when (i)
personally delivered or (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the General Counsel of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

 

(d) Modifications. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time.

 

(e) Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

 

(f) Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.

 

(g) Surviving Obligations. The obligations of the Company and your obligations
under this Agreement shall survive the expiration of this Agreement to the
extent necessary to give effect to this Agreement.

 

(h) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

(j) Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereof with respect to the subject matter contained herein. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. Notwithstanding anything to the
contrary in this Agreement, the procedural provisions of this Agreement shall
apply to all benefits payable as a result of a Change in Control (or other
change in control) under any employee benefit plan, agreement, program, policy
or arrangement of the Company.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

11



--------------------------------------------------------------------------------

BRISTOL-MYERS SQUIBB COMPANY By:        

Stephen E. Bear

   

Senior Vice President, Human Resources

 

Agreed to this                              day

of                                 , 2004.

  

«First_Name» «Last_Name»

 

12